ORDER
The Court on February 18, 1999, having ordered that within thirty days from the date of the Order LOUIS B. BERTONI of CLIFTON (1) pay his client the balance of a fee arbitration award, (2) pay a sanction of $500 to the Disciplinary Oversight Committee, and (8) cooperate with the Office of Attorney Ethics in its audit and investigation of respondent’s books and records, failing which respondent would be temporarily suspended from the practice of law without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order filed February 18,1999;
And good cause appearing;
It is ORDERED that LOUIS B. BERTONI be temporarily suspended from practice, effective immediately and until further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LOUIS B. BERTONI, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that LOUIS B. BERTONI be restrained and enjoined from practicing law during the period of his suspension’ and that he comply with Rule 1:20-20 dealing with suspended attorneys.